Title: Notes on Debates, 5 December 1782
From: Madison, James
To: 


Thursday Decr. 5th. 1782
Mr. Lowel & Mr. Reed were elected Judges of the Court of Appeals. Mr. P. Smith of N. Jersey had the vote of that State; and Mr. Merchant of Rhode Island the vote of that State.
The Resolutions respecting Vermont moved by Mr. McKean on the  day of  were taken into Consideration. They were seconded by Mr. Hamilton, as entered on the Journal of this day Previous to the question on the coercive clause, Mr. Madison observed that as the preceding clause was involved in it, & the foederal articles did not delegate to Congress the authority about to be enforced, it would be proper in the first place to amend the recital in the preceding clause, by inserting the ground on which the Authority of Congress had been interposed. Some who voted against this motion in this stage having done so from a doubt as to the point of order, it was revived in a subsequent stage when that objection did not lie. The objections to the motion itself were urged chiefly by the Delegates from Rhode Island, and with a view in this, as in all other instances, to perplex & protract the business. The objections were 1st. that the proposed insertion was not warranted by the Act of N. Hampshire which submitted to the judgment of Congress, merely the question of jurisdiction. 2dly. That the Resolutions of Aug: 1781, concerning Vermont, havg. been acceded to by Vermont, annulled all antecedent acts founded on the doubtfulness of its claim to independence. In answer To the 1st objn: the Act of N.H. was read wch. in the utmost latitude adopted the Resolun. of Congress which extended expressly to the preservation of peace & order & prevention of acts of confiscation by one party agst. another. To the 2d. objn: it was answered 1st. that the sd. Resons. of Aug: being conditional not absolute, the accession of Vermont cd. not render them definitive; but 2dly. that prior to this accession, Vermont havg. in due form. rejected the Resol:ns. and notified the rejection to Congress, the accession cd. be of no avail unless subsequently admitted by Congress. 3dly. that this doctrine had been maintained by Vermont itself wch. had declared that inasmuch as the Resolns: of Aug: did not correspond wth. their overtures previously made to Congress these ceased to be obligatory; wch. act it was to be observed was merely declaratory, not creative, of the annulment.
The original motion of Mr. McKean & Mr. Hamilton was agreed to, seven States voting for it: R.I. & N.J. in the negative. see Journal if right.
